Citation Nr: 0028874	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.

2.  Entitlement to an increased evaluation for a pilonidal 
cyst with coccygodynia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  This appeal arises from rating decisions of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran's representative, in its September 2000 
statements on the veteran's behalf, expressed disagreement 
with the RO's October 1999 denial of service connection for a 
lumbar spine condition, citing a statement that the veteran 
submitted in December 1999.  The RO has not yet issued a 
statement of the case concerning this issue.  The issue of 
service connection for a lumbar spine condition is the 
subject of a remand immediately following this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected pilonidal cyst with coccygodynia is 
manifested by no more than characteristic pain on motion 
without muscle spasm on extreme forward bending or loss of 
lateral spine motion in standing position.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
pilonidal cyst with coccygodynia have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.72, 
Diagnostic Code 5294 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition has worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

The Board notes that the veteran indicated in box 7A of his 
Appeal to Board of Veterans Appeals (VA Form 9) that he 
wished a hearing before a member of the Board.  He further 
indicated in boxes 7B and 8 that he wished to appear before a 
hearing officer sitting at the local RO.  An undated report 
of contact is in the file, in which the representative 
expressed the veteran's desire to suspend his request for a 
hearing pending a VA examination and indicated that the 
veteran would reserve the option of re-requesting a hearing.  
The file does not show that the veteran chose to again 
request a hearing before either the Board or the hearing 
officer.

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  A rating decision dated in September 1968 
originally granted service connection for the residuals of a 
pilonidal cyst with coccygodynia.  The RO assigned a 10 
percent evaluation, under Diagnostic Code 5099-5294, 
effective in March 1968.  This evaluation has been confirmed 
and continued to the present and is now protected.  See 
38 C.F.R. § 3.951.

The veteran contends that the evidence supports a higher 
disability evaluation for his service connected pilonidal 
cyst with coccygodynia.  He argues that he experiences pain 
and that it is difficult for him to bend and sit.  After 
review of the record, the Board finds that the veteran does 
not meet the criteria for an evaluation higher than 10 
percent for this service connected disability.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (1999).  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the lumbosacral spine are 
considered groups of minor joints.  Thus, the factors 
relevant to joint disability warrant consideration.  See 
38 C.F.R. § 4.45.  Functional loss due to absence of part or 
all of the necessary bones, joints, muscles or associated 
structures, or due to deformity, adhesions, defective 
innervation, or other pathology, or due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant, also warrant consideration.  See 38 C.F.R. § 4.40.

The 10 percent rating for the veteran's service-connected 
lower back disability was assigned under Diagnostic Code 
5294, for sacro-iliac injury and weakness manifested by 
characteristic pain on motion.  A 20 percent evaluation 
contemplates muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
However, the medical evidence of record does not show that 
the required manifestations are present.  The report of a 
December 1997 VA examination reflects findings of severe 
tenderness to palpation of the coccyx-also evidenced by 
rectal examination-with some anterior-posterior mobility.  
Yet, the examiner found no evidence of a pilonidal cyst.  In 
addition, no scar, tissue loss or discoloration, 
inflammation, edema, or other disfigurement was observed.  
Finally, results of X-rays taken of the sacrum and coccyx 
evidence a normal coccyx with a deformity of S5 suggestive of 
an old, healed fracture.  The examiner diagnosed severe post-
traumatic coccygodynia.

VA treatment records reveal one instance of complaints of and 
treatment for the service-connected coccyx disability, in May 
1996.  At this time, the veteran complained of lower back 
pain and reported a bone problem in his coccyx.  X-rays were 
then taken, the results of which reveal good alignment of the 
segments in the coccyx with some osteoarthritic appearance of 
one of the articulations of the coccyx, perhaps related to 
previous trauma.  The Board notes that arthritis of the 
coccyx is not currently diagnosed or service-connected.

The remainder of VA outpatient records document complaints of 
and treatment for other conditions involving the veteran's 
spine, including degenerative joint disease, and demonstrate 
that he was prescribed the use of a back brace.  Nonetheless, 
these conditions are identified as involving part of the 
spine separate and apart from the veteran's coccyx, or are 
diagnosed as conditions other than that for which the veteran 
is service-connected.  These conditions cannot therefore be 
considered in evaluating the level of disability attributable 
to the service-connected pilonidal cyst with coccygodynia.  
Moreover, as noted above, in the INTRODUCTION, the claim for 
service connection for a lumbar spine disability is the 
subject of a remand immediately following this decision.

Having noted that the veteran's difficulties with other parts 
of his spine-lumbar, thoracic, and cervical-are not part of 
his service-connected pilonidal cyst with coccygodynia, the 
Board notes that higher ratings proffered under Diagnostic 
Codes 5286 through 5292 - which apply to these segments -- 
simply cannot apply.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service 
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Thus, even if the presence of degenerative 
changes in the veteran's coccyx due to active service were to 
be confirmed, it would not support the assignment of a 
separate, compensable evaluation under Diagnostic Code 5003, 
which requires that arthritis detected by X-ray be evaluated 
on the basis of limitation of motion.  Limitation of motion 
is already compensated under Diagnostic Code 5294.  The same 
manifestation-painful or limited motion-cannot be 
compensated twice.  See 38 C.F.R. § 4.14 (1999); cf. Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994). 

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required 
hospitalization for his pilonidal cyst with coccygodynia and, 
while outpatient records demonstrate that he has received 
treatment for back-related pain and other symptoms, the 
medical evidence simply does not establish that any treatment 
for his service-connected pilonidal cyst with coccygodynia is 
so frequent as to render the schedular criteria inadequate.  
In addition, the record does not show that limitations due 
solely to his service-connected pilonidal cyst with 
coccygodynia have interfered with his employment.  The 
veteran has asserted that he lost his job because he missed 
too many days of work due to his back problems.  However, he 
has not presented documentation that limitations due solely 
to his service-connected pilonidal cyst with coccygodynia 
have prevented him from retaining full employment, required 
that he miss work, or otherwise interfered with his 
employment.  The evidence of record thus does not show that 
the impairment resulting solely from his service-connected 
pilonidal cyst with coccygodynia, alone, interferes markedly 
with the veteran's employment.  Thus, the evidence does not 
show that the impairment resulting solely from his service-
connected pilonidal cyst with coccygodynia warrant extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
this disability is adequately compensated by the current 10 
percent evaluation.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as discussed above.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Objective 
observations of tenderness and pain were noted by the 
examiner.  The evaluation assigned contemplates these 
symptoms and their effect on the veteran's ability to move 
his coccyx.  Objective observations of limited motion and 
muscle spasm; and clinical findings of degenerative joint 
disease and intervertebral disc disease have been found to be 
attributed to parts of the veteran spine other than his 
coccyx, which are not service-connected.  Consequently, these 
observations and associated complaints by themselves do not 
support an assignment of an increased rating beyond that 
warranted by the pain upon motion contemplated in the 
criteria for sacro-iliac injury and weakness.  As discussed 
above, the rating now assigned for the pilonidal cyst with 
coccygodynia accounts for the pain and tenderness 
demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45 has neither been contended nor shown.


ORDER

An evaluation greater than 10 percent for pilonidal cyst with 
coccygodynia is denied.



REMAND

The RO denied service connection for a lumbar spine condition 
in an October 1999 rating decision.  In its September 2000 
"Statement of Accredited Representative in an Appeals Case" 
and "Appellant's Brief," the veteran's representative 
disagreed with this decision, citing the veteran's December 
1999 statement.  The RO has not yet issued a statement of the 
case identifying this issue.

The U.S. Court of Appeals for Veterans Claims (previously the 
U.S. Court of Veterans Appeals, hereinafter Court) held in 
Manlincon v. West, 12 Vet. App. 238 (1999), that, when a 
notice of disagreement is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
statement of the case.  Consequently, the Board will remand 
to the RO for the issuance of a statement of the case the 
issue of entitlement to service connection for a lumbar spine 
condition.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should prepare a statement of the 
case concerning the issue of entitlement 
to service connection for a lumbar spine 
condition.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following this statement of the case he must perfect a timely 
substantive appeal.  The Board intimates no opinion as to the 
ultimate outcome of any additional claim or claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


